Citation Nr: 1760091	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  10-37 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability, to include osteoarthritis of the right knee ("hereinafter" right knee disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Army from July 1967 to July 1970 with additional service in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO).

In April 2015 and May 2017, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development.  The Board notes that for the April 2015 Board remand, a corrective order was issued in June 2016 to reflect the correct date that decision was issued.  The April 2015 remand ordered the AOJ to conduct additional development of the record and to afford the Veteran a VA examination to address the current nature and etiology of his right knee disabilities.  In May 2017, the Board remanded the claim so the Veteran could be afforded a Travel Board Hearing, which the was conducted in August 2017 by the undersigned Veterans Law Judge(VLJ).  A copy of the August 2017 hearing transcript has been associated with the Veteran's electronic claims file.  The case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion regarding the AOJ's compliance with the April 2015 and May 2017 Board remands is included in the Duties to Notify and Assist section below.


FINDINGS OF FACT

1.  The Veteran's has reported an in-service injury to the right knee that resulted in pain.

2.  The current right knee disabilities are not related to service.

3.  The osteoarthritis of the right knee first manifested years after service separation and are not causally or etiologically related to service.


CONCLUSION OF LAW

The criteria to establish service connection for a right knee disability have not been met.  38 U.S.C. §§ 1101 , 1110, 1112, 1113, 5107 (West 2012); 38 C.F.R.
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In a September 2008 notice letter sent prior to the initial denial of the claim, the RO provided timely notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The September 2008 letter included provisions for disability ratings and the effective date of the claim.

VA has also complied with the duty to assist by aiding in obtaining evidence.  All known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's electronic claims file.  The RO has obtained the Veteran's service treatment records, as well as VA and private treatment records.  

The Veteran was afforded VA medical examinations in May 2010 and June 2015.  38 C.F.R. § 3.159(c)(4) (2015); Stegall, 11 Vet. App. at 268.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2010 and June 2015 VA examination reports, taken together, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue adjudicated in this decision.  The opinions, as a whole, consider all the pertinent evidence of record, to include the statements of the Veteran, and provide rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for a right knee disability has been met.  38 C.F.R. § 3.159(c)(4).  Additional discussion of the adequacy of the June 2015 VA examination is discussed in the Service Connection for a Right Knee Disability
section below.

Hence, VA has provided assistance to the Veteran as required under 38 U.S.C. §§ 5103a, 5103A, 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the appeal.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  As such, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.




Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, osteoarthritis, is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2017); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303 (b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C. §§ 1101, 1112, 1113, 1137 (West 2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right Knee Disability

The Veteran contends the current osteoarthritis of the right knee is a result of active military service.  Specifically, the Veteran contends an injury sustained on active duty while playing flag football resulted in the current osteoarthritis of the right knee.  After a review of all the evidence of record, lay and medical, the Board first finds that the Veteran has a currently diagnosed right knee disability including osteoarthritis of the right knee.

The Veteran's September 1963 pre-induction examination is silent for any right knee disability.  A June 1967 pre-induction examination is also silent for any right knee disability.  The Veteran's service medical records show an October 1967 injury to the Veteran's thumb while playing football, but are silent for any complaints or treatment for the right knee.

On a May 1970 Report of Medical History completed as part of the Veteran's separation examination, the Veteran indicated "yes" for the box indicating a "trick" or locked knee.  On the same form, the military physician conducting the examination indicated the Veteran injured his leg in February 1970 and experienced leg cramps.

On examination, the Veteran was found to have normal lower extremities.  See May 1970 Report of Medical Examination.  The Veteran was assigned an L1 profile on the PULHES classification system at discharge.  On a June 1970 Statement of Medical Condition, the Veteran indicated there had been no change in his medical condition since his separation examination.

On a May 1984 USAR examination, the Veteran indicated "no" for the box indicating a "trick" or locked knee.  The Veteran indicated "yes" for the box asking if he had ever had, or been advised to have, any operations, noting a knee operation at the Houston Texas Medical Center.  The military physician conducting the examination noted the Veteran had no current problems, complaints, and was on no medication.

On examination, the Veteran was found to have normal lower extremities.  See May 1984 Report of Medical Examination.  The Veteran was assigned an L1 profile on the PULHES classification system.

On a July 1987 USAR examination, the Veteran indicated "no" for the box indicating a "trick" or locked knee.  The Veteran indicated "no" for the box asking if he had ever had, or been advised to have, any operations.

On examination, the Veteran was found to have normal lower extremities.  See July 1987 Report of Medical Examination.  The Veteran was assigned an L1 profile on the PULHES classification system.

On a June 1991 USAR enlistment examination, the Veteran indicated "no" for the box indicating a "trick" or locked knee.  The Veteran indicated "yes" for the box asking if he had ever had, or been advised to have, any operations, noting a "knee operation 28 years."  The military physician conducting the physical noted the Veteran had left knee surgery at age 28. (emphasis added).

On examination, the Veteran was found to have normal lower extremities.  See June 1991 Report of Medical Examination.  The Veteran was assigned an L1 profile on the PULHES classification system.

In November 2007, the Veteran reported bilateral arthritis of the knees with crepitus.  In September 2008, the Veteran filed for service connection for a right knee disability.  October 2008 outpatient treatment records show a diagnosis of osteoarthritis in the Veteran's right knee.

In August 2009, the RO denied the claim.  The Veteran filed a timely notice of disagreement and this appeal followed.

In May 2010, the Veteran underwent a VA examination to determine the nature and etiology of any right knee disabilities.  The Veteran indicated his military occupations were in supply, small arms repair, and the motor pool.  His civilian occupation was in teaching, from which he retired in 2001 after 27 years.  The Veteran reported he injured his knee playing football in service when he sustained a sprained knee.  He was offered conservative therapy and told to rest.  The Veteran reported that since the injury, the right knee condition has worsened.

The VA examiner reviewed the Veteran's medical records and indicated there was no evidence of chronic right knee pain in the military.  The VA examiner diagnosed the Veteran with right knee degenerative joint disease, with minimal functional limitation.  The VA examiner opined the Veteran's right knee degenerative joint disease was not caused or related to military service.  The rationale provided was that service medical records were silent for any right knee treatment, the Veteran's exit examination was normal, and a June 1991 examination showed no reports of a right knee abnormality.

In April 2015, the Board remanded the claim for a new VA examination.  The purpose of the examination was to determine whether the currently diagnosed osteoarthritis right knee, had its onset during a period of active service, including as due to a football injury in service in 1970.

In June 2015, the Veteran underwent the additional VA examination to determine the nature and etiology of any right knee disabilities.  The VA examiner diagnosed the Veteran with right knee osteoarthritis and indicated the original diagnosis was made in 2008.  The VA examiner opined that the Veteran's right knee osteoarthritis was not caused by service.  The rationale provided was that there was no objective evidence that the condition began in service.  The VA examiner added that Reserve examinations in 1984, 1987, and 1991 all documented a normal right lower extremity and that the Veteran played university football after service.  Finally, the VA examiner opined that the current degenerative changes in the right knee were more likely secondary to aging.

In August 2017, the Veteran and his spouse testified before the undersigned VLJ.  The Veteran reported that prior to his military service he had no right knee conditions.  The Veteran further reported knee pain since an in-service injury in 1969 or 1970.  Specifically, the Veteran reported twisting the right knee during a game of flag football.  He sought medical attention for it and was instructed to ice the knee.  He reported swelling and soreness following the injury.  The Veteran also reported he sought treatment in service but did not want to follow up because he was separating from service and did not want to delay that.  The Veteran indicated there was a follow-up order for him to receive treatment for his knee, but when he indicated he did not want treatment, the military physician threw the record in the trash.


While the Veteran has reported he experienced right knee pain in service resulting from an injury, the service treatment records do not reflect a chronic disease of the right knee in service as defined under 38 C.F.R. § 3.303(b), including chronic symptoms of osteoarthritis of the right knee during service.  The chronicity rule does not mean that any manifestation of joint pain in service will permit service connection of osteoarthritis of the right knee first shown as a clear cut clinical entity, at some later date.  Rather, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  See 38 C.F.R. § 3.303(b).  In this case, the Veteran has reported knee pain following a flag football injury.  On his May 1970 Report of Medical History, the Veteran indicated "yes" for the box indicating a "trick" or locked knee.  On examination, the Veteran was found to have normal lower extremities.  The Veteran subsequently denied any right knee problems on examination in 1984, 1987, and 1991.  Further, he was found to have normal lower extremities on each of those examinations.  Accordingly, the Board finds that the symptoms reported by the Veteran following the reported in-service injury do not establish chronic symptoms of osteoarthritis of the right knee.

The Board next finds that symptoms of the Veteran's osteoarthritis of the right knee have not been continuous since service separation and did not manifest within one year of service separation, including to a compensable degree.  See 38 C.F.R. 
§ 3.309(a).  The evidence in this case shows that there are over three decades between service separation in May 1970 and the first complaint of a right knee disability in November 2007 when the Veteran reported bilateral arthritis of the knees with crepitus.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).

Because over two decades have passed between service separation and the first evidence of a right knee disability, and because the medical evidence of record does not support a finding that the Veteran experienced continuous symptoms of osteoarthritis of the right knee after service separation, the weight of the evidence is against finding that there were continuous symptoms of osteoarthritis of right knee since service (to meet the presumptive service connection criteria at 38 C.F.R. § 3.303(b)), to include to a compensable degree within the first year after service separation).  In fact, as noted above the Veteran denied a history of recurrent right knee pain at military examinations in 1984, 1987, and 1991.  While the Veteran has competently reported that he purposefully did not report knee problems because he wanted to stay in the reserves, the Board notes that physical examinations of the knee consistently described it as normal.  As such, the evidence also does not show that the Veteran's osteoarthritis of the right knee manifested to a compensable degree (i.e., at least 10 percent) within one year of service separation in 1970; therefore, presumptive service connection under the provisions of 38 C.F.R. §§ 3.307 and 3.309 for arthritis manifesting to a degree of 10 percent within one year of service is not warranted.

On the question of direct nexus between a current right knee disability and service, the Board finds that the weight of the evidence is against the finding that the Veteran's right knee disability, including osteoarthritis, is causally related to the reported in-service flag football injury.  The June 2015 VA examiner opined that the Veteran's right knee degenerative joint disease was not caused by service.  The rationale provided was that there was no objective evidence that the condition began in service.  The VA examiner further noted that Reserve examinations in 1984, 1987, and 1991 all documented a normal right lower extremity.  The lower extremity portion, or "L" in the Veteran's PUHLES was listed as 1 on all examination of record.  The PULHES classification system reflects the overall physical and psychiatric condition of a veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

The June 2015 VA physician had adequate information on which to base the medical opinion and provided an adequate rationale for the conclusion that is consistent with the facts in this case and is based on medical principles.  For these reasons, the Board affords the June 2015 VA examiner's medical opinion great probative weight.

The Veteran has asserted that the current right knee disability is causally related to service.  However, under the facts of this case, as a lay person, he does not have the requisite medical expertise to be able to render a competent opinion regarding the cause of the complex knee disability.  The etiology of the right knee disability in question is a medical question dealing with the origin and progression of the Veteran's musculoskeletal system, osteoarthritis, are diagnosed primarily on objective clinical findings, including MRI findings and specialized testing.  Thus, while the Veteran is competent to relate some symptoms of a right knee disability that he experienced at any time, including pain and locking, under the specific facts of this case, he is not competent to opine on whether there is a link between the current, specifically diagnosed right knee disability and active service because such an opinion regarding causation requires specific medical knowledge and training.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury). 

Furthermore, as stated above, the Veteran's osteoarthritis was not chronic in service, did not manifest during service or to a compensable degree within a year after service separation, and its symptoms were not continuous since service.  The June 2015 VA examiner opined that it was less likely that the Veteran's right knee disability was attributable to service and provided a sound rationale for the medical opinion that is consistent with the evidence and the Board's findings in this case.  Thus, the weight of the evidence is against a finding that a right knee disability was incurred in or otherwise caused by active service. 

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current right knee disability and active duty service, including no credible evidence of chronic symptoms of osteoarthritis of the right knee to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of osteoarthritis of the right knee since service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right knee disability on a direct basis, as well as presumptively as a chronic disease for osteoarthritis right knee and the appeal must be denied.  Because the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for a right knee disability is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


